Exhibit 10.13

MANAGEMENT AGREEMENT

AGREEMENT made as of the 1st day of September, 2012, is by and among CERES
MANAGED FUTURES LLC, a Delaware limited liability company (“CMF”), EMERGING CTA
PORTFOLIO L.P., a New York limited partnership (the “Partnership”) and ROTELLA
CAPITAL MANAGEMENT, INC., a Nevada corporation (the “Advisor”).

W I T N E S S E T H :

WHEREAS, CMF is the general partner of the Partnership, a limited partnership
organized for the purpose of speculative trading of commodity interests,
including futures contracts, options, forward contracts, swaps and other
derivative instruments with the objective of achieving substantial capital
appreciation; and

WHEREAS, the Fourth Amended and Restated Limited Partnership Agreement dated as
of May 1, 2012 (the “Partnership Agreement”), permits CMF to delegate to one or
more commodity trading advisors CMF’s authority to make trading decisions for
the Partnership, which advisors may or may not have any prior experience
managing client funds; and

WHEREAS, the Advisor is registered as a commodity trading advisor with the
Commodity Futures Trading Commission (“CFTC”) and is a member of the National
Futures Association (“NFA”); and

WHEREAS, CMF is registered as a commodity trading advisor and a commodity pool
operator with the CFTC and is a member of NFA; and

WHEREAS, CMF, the Partnership and the Advisor wish to enter into this Agreement
in order to set forth the terms and conditions upon which the Advisor will
render and implement advisory services in connection with the conduct by the
Partnership of its commodity trading activities during the term of this
Agreement.

NOW, THEREFORE, the parties agree as follows:

1. DUTIES OF THE ADVISOR. (a) For the period and on the terms and conditions of
this Agreement, the Advisor shall have sole authority and responsibility, as one
of the Partnership’s agents and attorneys-in-fact, for directing the investment
and reinvestment of the assets and funds of the Partnership allocated to it from
time to time by CMF in commodity interests, including commodity futures
contracts, options, and forward contracts. The Advisor may also engage in swap
transactions and other over-the-counter derivative transactions on behalf of the
Partnership with the prior written approval of CMF. All such trading on behalf
of the Partnership shall be in accordance with the trading strategies and
trading policies set forth in the sections entitled “Summary–Objective of the
Fund,” “The General Partner–Trading Policies” and “The Advisors,” as applicable,
in the Partnership’s Private Placement Offering Memorandum and Disclosure
Document dated May 1, 2012, as supplemented or amended from time to time (the
“Memorandum”), and as such trading policies may be changed from time to time
upon receipt by the Advisor of prior written notice of such change (such
policies, as may be amended, the “Partnership Trading Policies”), and pursuant
to the trading strategy selected by CMF to be utilized by the Advisor in
managing the Partnership’s assets. CMF has initially selected the Advisor’s



--------------------------------------------------------------------------------

Rotella TEXO Program (the “Program”) to manage the Partnership’s assets
allocated to it. Any open positions or other investments at the time of receipt
of such notice of a change in trading policy shall not be deemed to violate the
changed policy and shall be closed or sold in the ordinary course of trading.
The Advisor may not deviate from the Partnership Trading Policies without the
prior written consent of the Partnership given by CMF. The Advisor makes no
representation or warranty that the trading to be directed by it for the
Partnership will be profitable or will not result in losses. The sole duty of
the Advisor hereunder shall be to manage the Partnership’s assets allocated to
it pursuant to the terms of this Agreement, and the Advisor shall not otherwise
be responsible for the management, operation or administration of the
Partnership.

(b) CMF acknowledges receipt of the description of the Advisor’s Program,
attached hereto as Appendix A. All trades made by the Advisor for the account of
the Partnership shall be made through such commodity clearing broker or brokers
as CMF shall direct, and the Advisor shall have no authority or responsibility
for selecting or supervising any such broker in connection with the clearance of
transactions for the Partnership or for the negotiation of brokerage rates
charged therefor. All give-up or similar fees relating to the foregoing shall be
paid by the Partnership after all parties have executed the relevant give-up
agreements (by original, fax copy or email copy). The Advisor may execute trades
through executing brokers selected by the Advisor in its discretion so long as
arrangements are made by the Advisor for such executing brokers to give up or
transfer the positions to the Partnership’s clearing brokers and CMF is provided
notice of such executing brokers used.

(c) The initial allocation of the Partnership’s assets to the Advisor will be
made to the Program as described in the Memorandum, provided that CMF and the
Partnership acknowledge that the Advisor intends to manage the assets of the
Partnership utilizing two times the leverage normally applied to the Program,
unless otherwise agreed to by the parties hereto in writing. In the event the
Advisor wishes to make a material change to the Program, the Advisor will
provide prior written notice to CMF of any such change; provided, however, that
the Advisor will provide the Partnership with a current list of all commodity
interests to be traded for the Partnership’s account and will not trade any
commodity interests not on such list, unless the Advisor gives CMF prior written
notice of its intention to trade commodity interests not on such list and CMF
consents thereto in writing. In the event the Advisor wishes to use a trading
strategy other than or in addition to the Program in connection with its trading
for the Partnership, either in whole or in part, it may not do so unless the
Advisor gives CMF prior written notice of its intention to utilize such
different trading strategy, and CMF consents thereto in writing. In addition,
the Advisor will notify CMF of any changes to the Program that would require a
change in the description of the trading strategy or methods described in
Appendix A or the Memorandum, as applicable, to be materially inaccurate. The
Advisor also agrees to provide CMF, on a monthly basis, with a written report of
the assets under the Advisor’s management together with all other matters deemed
by the Advisor to be material changes to its business not previously reported to
CMF. The Advisor further agrees that it will convert foreign currency balances
(not required to margin positions denominated in a foreign currency) to U.S.
dollars no less frequently than monthly.

(d) The Advisor agrees to make all material disclosures to the Partnership
regarding itself and its principals as defined in Part 4 of the CFTC’s
regulations (“principals”),

 

-2-



--------------------------------------------------------------------------------

shareholders, directors, officers and employees, their trading performance and
general trading methods of the Program, its customer accounts that trade the
Program (but not the identities of or identifying information with respect to
its customers) and otherwise as are required in the reasonable judgment of CMF
to be made in any filings required by federal or state law or NFA rule or order.
Notwithstanding Sections 1(d) and 4(d) of this Agreement, the Advisor is not
required to disclose the actual trading results of proprietary accounts of the
Advisor or its principals that trade the Program unless CMF reasonably
determines that such disclosure is required in order to fulfill its fiduciary
obligations to the Partnership or the reporting, filing or other obligations
imposed on it by federal or state law or NFA rule or order. The Partnership and
CMF acknowledge that the trading advice to be provided by the Advisor is a
property right belonging to the Advisor and that they will keep all such advice
confidential pursuant to the provisions of Section 9.

(e) The Advisor understands and agrees that CMF may designate other trading
advisors for the Partnership and apportion or reapportion to such other trading
advisors the management of an amount of Net Assets of the Partnership (as
defined in Section 3(b) hereof) as it shall determine in its absolute
discretion. The designation of other trading advisors and the apportionment or
reapportionment of Net Assets of the Partnership to any such trading advisors
pursuant to this Section 1 shall neither terminate this Agreement nor modify in
any regard the respective rights and obligations of the parties hereunder.

(f) CMF may, from time to time, in its absolute discretion, select additional
trading advisors and reapportion funds among the trading advisors for the
Partnership as it deems appropriate. CMF shall use its best efforts to make
reapportionments, if any, as of the first day of a calendar month. The Advisor
agrees that it may be called upon at any time promptly to liquidate positions in
CMF’s sole discretion so that CMF may reallocate the Partnership’s assets, meet
margin calls on the Partnership’s account, fund redemptions, or for any other
reason, except that CMF will not require the liquidation of specific positions
by the Advisor. CMF will use its best efforts to give two business days’ prior
notice to the Advisor of any reallocations or liquidations.

(g) (i) Subject to Sections 1(g)(ii) and 6(c) hereof, the Advisor shall not
assume financial responsibility to the Partnership or to CMF for any trading
errors committed or caused by the Advisor in transmitting orders for the
purchase or sale of commodity interests for the Partnership’s account,
including, but not limited to, trading errors involving the inputting of trading
signals improperly or the communication of orders for execution incorrectly in
accordance with the Advisor’s allocation policy.

(ii) Notwithstanding Section 1(g)(i) hereof, the Advisor shall be liable to the
Partnership for any errors resulting in a loss to the Partnership’s account that
is directly caused by an act or omission of the Advisor or its employees,
directors or officers which (A) causes a loss to the Partnership’s account equal
to or greater than $35,000, or (B) constitutes willful misconduct or negligence
or is the result of any such person not having acted in good faith and in the
reasonable belief that such acts or omissions were in, or not opposed to, the
best interests of the Partnership.

 

-3-



--------------------------------------------------------------------------------

(iii) The Advisor shall not be financially responsible for errors committed or
caused by any executing broker, floor broker or futures commission merchant
executing trades, or any clearing broker. The Advisor shall have an affirmative
obligation promptly to notify CMF and the relevant clearing broker of any error
that the Advisor believes, in good faith, is subject to Section 1(g)(ii) hereof
and the Advisor shall use commercially reasonable best efforts to identify and
promptly notify CMF and the relevant clearing broker of any order or trade that
the Advisor believes, in good faith, was not executed by an executing broker in
accordance with the Advisor’s instructions in all material respects.

2. INDEPENDENCE OF THE ADVISOR. For all purposes herein, the Advisor shall be
deemed to be an independent contractor and, unless otherwise expressly provided
or authorized, shall have no authority to act for or represent the Partnership
in any way and shall not be deemed an agent, promoter or sponsor of the
Partnership, CMF, or any other trading advisor. The Advisor shall not be
responsible to the Partnership, CMF, any trading advisor or any limited partners
for any acts or omissions of any other trading advisor to the Partnership.

3. COMPENSATION. (a) In consideration of and as compensation for all of the
services to be rendered by the Advisor to the Partnership under this Agreement,
the Partnership shall pay the Advisor (i) an incentive fee payable quarterly
equal to 17% of New Trading Profits (as such term is defined below) earned by
the Advisor for the Partnership (the “Incentive Fee”) and (ii) a monthly fee for
professional management services equal to 1/12 of 0.5% (0.5% per year) of the
month-end Net Assets of the Partnership allocated to the Advisor (computed
monthly by multiplying the Partnership’s Net Assets allocated to the Advisor as
of the last business day of each month by 0.5% and dividing the result thereof
by 12) (the “Management Fee”).

(b) “Net Assets of the Partnership” shall have the meaning set forth in
Section 7(d)(2) of the Partnership Agreement and, unless the Advisor consents in
writing, without regard to further amendments thereto, provided that in
determining the Net Assets of the Partnership on any date, no adjustment shall
be made to reflect any distributions, redemptions, administrative fees or
incentive fees accrued or payable as of the date of such determination.

(c) “New Trading Profits” shall mean the excess, if any, of Net Assets of the
Partnership managed by the Advisor at the end of the quarterly period over Net
Assets of the Partnership managed by the Advisor at the end of the highest
previous quarterly period or Net Assets of the Partnership allocated to the
Advisor at the date trading commences by the Advisor for the Partnership,
whichever is higher, and as further adjusted to eliminate the effect on Net
Assets of the Partnership resulting from new capital contributions, redemptions,
reallocations or capital distributions, if any, made during the quarterly period
decreased by interest or other income, not directly related to trading activity,
earned on the Partnership’s assets during the quarterly period, whether the
assets are held separately or in margin accounts. Ongoing expenses (including,
but not limited to, legal expenses) shall be attributed to the Advisor based on
the Advisor’s proportionate share of Net Assets of the Partnership. Ongoing
expenses shall not include expenses of litigation not involving the activities
of the Advisor on behalf of the Partnership. No Incentive Fee shall be paid to
the Advisor until the end of the first full calendar quarter of the Advisor’s
trading for the Partnership, which fee shall be based on New Trading Profits (if
any) earned from the commencement of trading by the Advisor on behalf of the
Partnership through the end of the first full calendar quarter of such trading.
Interest income

 

-4-



--------------------------------------------------------------------------------

earned, if any, will not be taken into account in computing New Trading Profits
earned by the Advisor. If Net Assets of the Partnership allocated to the Advisor
are reduced due to redemptions, distributions or reallocations (net of
additions), there will be a corresponding proportional reduction in the related
loss carryforward amount that must be recouped before the Advisor is eligible to
receive another Incentive Fee.

(d) Quarterly Incentive Fees and monthly Management Fees shall be paid within
twenty (20) business days following the end of the period for which such fee is
payable. CMF shall prepare and deliver to the Advisor an invoice describing in
reasonable detail the calculation of Incentive Fees. In the event of the
termination of this Agreement as of any date which shall not be the end of a
calendar quarter or a calendar month, as the case may be, the quarterly
Incentive Fee shall be computed as if the effective date of termination were the
last day of the then current quarter and the monthly Management Fee shall be
prorated to the effective date of termination. If, during any month, the
Partnership does not conduct business operations or the Advisor is unable to
provide the services contemplated herein for more than two successive business
days, the monthly Management Fee shall be prorated by the ratio which the number
of business days during which CMF conducted the Partnership’s business
operations or utilized the Advisor’s services bears in the month to the total
number of business days in such month.

(e) The provisions of this Section 3 shall survive the termination of this
Agreement.

4. RIGHT TO ENGAGE IN OTHER ACTIVITIES. (a) Except as otherwise provided herein,
the services provided by the Advisor hereunder are not to be deemed exclusive.
CMF on its own behalf and on behalf of the Partnership acknowledges that,
subject to the terms of this Agreement, the Advisor and its officers, directors,
employees and shareholder(s), may render advisory, consulting and management
services to other clients and accounts including proprietary accounts of the
Advisor, its principals and affiliates. The Advisor and its officers, directors,
employees and shareholder(s) shall be free to trade for their own accounts and
to advise other investors and manage other commodity accounts during the term of
this Agreement and to use the same information, computer programs and trading
strategies, programs or formulas which they obtain, produce or utilize in the
performance of services to CMF for the Partnership. However, the Advisor
represents, warrants and agrees that it believes the rendering of such
consulting, advisory and management services to other accounts and entities will
not require any material change in the Program and will not affect the capacity
of the Advisor to continue to render services to CMF for the Partnership of the
quality and nature contemplated by this Agreement.

(b) If, at any time during the term of this Agreement, the Advisor is required
to aggregate the Partnership’s commodity positions with the positions of any
other person for purposes of applying CFTC- or exchange-imposed speculative
position limits, the Advisor agrees that it will promptly notify CMF in writing
if the Partnership’s positions are included in an aggregate amount which exceeds
the applicable speculative position limit. The Advisor agrees that, if its
trading recommendations are altered because of the application of any
speculative position limits, the Advisor will not modify the trading
instructions with respect to the Partnership’s account in such manner as to
affect the Partnership substantially disproportionately as compared with the
Advisor’s other accounts. The Advisor further represents, warrants and

 

-5-



--------------------------------------------------------------------------------

agrees that under no circumstances will it knowingly or deliberately favor any
client or account managed by it over any other client or account in any manner,
it being acknowledged, however, that different trading strategies or methods may
be utilized for differing sizes of accounts, accounts with different trading
policies, accounts experiencing differing inflows or outflows of equity,
accounts that commence trading at different times, accounts that have different
portfolios or different fiscal years, accounts utilizing different executing
brokers and accounts with other differences, and that such differences may cause
divergent trading results.

(c) It is acknowledged that the Advisor and/or its officers, employees,
directors and shareholder(s) presently act, and it is agreed that they may
continue to act, as advisor for other accounts managed by them, and may continue
to receive compensation with respect to services for such accounts in amounts
which may be more or less than the amounts received from the Partnership.

(d) Subject to Section 1(d) of this Agreement, the Advisor agrees that it shall
make such information available to CMF respecting the performance of the
Partnership’s account as compared to the performance of other accounts managed
by the Advisor or its principals that trade the Program, if any, as shall be
reasonably requested by CMF. The Advisor presently believes and represents that
existing speculative position limits will not materially adversely affect its
ability to manage the Partnership’s account given the potential size of the
Partnership’s account and the Advisor’s and its principals’ current accounts and
all proposed accounts for which they have contracted to act as trading advisor
pursuant to the Program or otherwise.

5. TERM. (a) This Agreement shall continue in effect until June 30, 2013. CMF
may, in its sole discretion, renew this Agreement for additional one-year
periods upon written notice to the Advisor not less than 30 days prior to the
expiration of the previous period. During the term of this Agreement, CMF may
terminate this Agreement for any or for no reason at any month-end upon no less
than thirty (30) days’ prior written notice to the Advisor. In addition, at any
time during the term of this Agreement, CMF may elect immediately to terminate
this Agreement upon no less than five (5) days’ prior written notice to the
Advisor if (i) the Net Asset Value per unit of the Partnership shall decline as
of the close of business on any day to $400 or less; (ii) the Net Assets of the
Partnership allocated to the Advisor (adjusted to exclude the effect of
redemptions, distributions, withdrawals or reallocations, if any) decline by 20%
or more as of the end of a trading day from such Net Assets’ previous highest
value; (iii) limited partners owning at least 50% of the outstanding units of
the Partnership shall vote to require CMF to terminate this Agreement; (iv) the
Advisor fails to comply in any material respect with the terms of this
Agreement; (v) CMF, in good faith, reasonably determines that the performance of
the Advisor has been such that CMF’s fiduciary duties to the Partnership require
CMF to terminate this Agreement; (vi) CMF reasonably believes that the
application of speculative position limits will substantially affect the
performance of the Partnership; or (vii) the Advisor fails to conform to the
Partnership Trading Policies. In addition, at any time during the term of this
Agreement, CMF may elect immediately to terminate this Agreement upon written
notice to the Advisor if (i) the Advisor merges, consolidates with another
entity, sells a substantial portion of its assets, or becomes bankrupt or
insolvent; (ii) either Veeru Perianan or Robert Rotella dies, becomes
incapacitated, leaves the employ of the Advisor, ceases to control the Advisor
or is otherwise not managing the trading programs or systems of the Advisor;
(iii) the Advisor’s registration as a commodity trading advisor with the CFTC or
its membership in NFA or any other regulatory

 

-6-



--------------------------------------------------------------------------------

authority, is terminated or suspended; or (iv) CMF reasonably believes that the
Advisor has or may contribute to any material operational, business or
reputational risk to CMF or CMF’s affiliates. This Agreement will immediately
terminate upon dissolution of the Partnership or upon cessation of trading by
the Partnership prior to dissolution.

(b) The Advisor may terminate this Agreement at any month-end by giving no less
than thirty (30) days’ prior written notice to CMF. The Advisor may elect
immediately to terminate this Agreement upon no less than five (5) days’ prior
written notice to the Advisor in the event that the Partnership Trading Policies
are changed in such manner that the Advisor reasonably believes will adversely
affect the performance of its trading strategies. The Advisor may immediately
terminate this Agreement upon written notice to CMF if CMF’s registration as a
commodity pool operator or its membership in NFA is terminated or suspended.

(c) Except as otherwise provided in this Agreement, any termination of this
Agreement in accordance with this Section 5 shall be without penalty or
liability to any party, except for any fees due to the Advisor pursuant to
Section 3 hereof.

6. INDEMNIFICATION. (a)(i) Subject to Section 6(a)(iii) hereof, in any
threatened, pending or completed action, suit, or proceeding to which the
Advisor was or is a party or is threatened to be made a party arising out of or
in connection with this Agreement or the management of the Partnership’s assets
by the Advisor or the offering and sale of units in the Partnership, CMF shall
indemnify and hold harmless the Advisor against any loss, liability, damage,
fine, penalty obligation, cost, expense (including, without limitation,
reasonable attorneys’ and accountants’ fees, collection fees, court costs and
other legal expenses), judgments and awards and amounts paid in settlement
actually and reasonably incurred by it in connection with such action, suit, or
proceeding if the Advisor acted in good faith and in a manner reasonably
believed to be in or not opposed to the best interests of the Partnership, and
provided that its conduct did not constitute negligence, bad faith,
recklessness, intentional misconduct, or a breach of its fiduciary obligations
to the Partnership as a commodity trading advisor, unless and only to the extent
that the court or administrative forum in which such action or suit was brought
shall determine upon application that, despite the adjudication of liability but
in view of all circumstances of the case, the Advisor is fairly and reasonably
entitled to indemnity for such expenses which such court or administrative forum
shall deem proper; and further provided that no indemnification shall be
available from the Partnership if such indemnification is prohibited by
Section 16 of the Partnership Agreement. The termination of any action, suit or
proceeding by judgment, order or settlement shall not, of itself, create a
presumption that the Advisor did not act in good faith and in a manner
reasonably believed to be in or not opposed to the best interests of the
Partnership.

(ii) Without limiting subsection (i) above, to the extent that the Advisor has
been successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in subsection (i) above, or in defense of any claim,
issue or matter therein, CMF shall indemnify the Advisor against the expenses
(including, without limitation, reasonable attorneys’ and accountants’ fees)
actually and reasonably incurred by it in connection therewith.

(iii) Any indemnification under subsection (i) above, unless ordered by a court
or administrative forum, shall be made by CMF only as authorized in the specific
case and only

 

-7-



--------------------------------------------------------------------------------

upon a determination by independent legal counsel in a written opinion that such
indemnification is proper in the circumstances because the Advisor has met the
applicable standard of conduct set forth in subsection (i) above. Such
independent legal counsel shall be selected by CMF in a timely manner, subject
to the Advisor’s approval, which approval shall not be unreasonably withheld.
The Advisor will be deemed to have approved CMF’s selection unless the Advisor
notifies CMF in writing, received by CMF within five days of CMF’s telecopying
to the Advisor of the notice of CMF’s selection, that the Advisor does not
approve the selection.

(iv) In the event the Advisor is made a party to any claim, dispute or
litigation or otherwise incurs any loss or expense as a result of, or in
connection with, the Partnership’s or CMF’s activities or claimed activities
unrelated to the Advisor, CMF shall indemnify, defend and hold harmless the
Advisor against any loss, liability, damage, cost or expense (including, without
limitation, attorneys’ and accountants’ fees) incurred in connection therewith.

(v) As used in this Section 6(a), the term “Advisor” shall include the Advisor,
its principals, officers, directors, stockholders and employees and the term
“CMF” shall include the Partnership.

(b)(i) The Advisor agrees to indemnify, defend and hold harmless CMF, the
Partnership and their affiliates against any loss, liability, damage, fine
penalty, obligation, cost or expense (including, without limitation, reasonable
attorneys’ and accountants’ fees, collection fees, court costs and other legal
expenses), judgments and awards and amounts paid in settlement reasonably
incurred by them (A) as a result of the material breach of any representations
and warranties or covenants made by the Advisor in this Agreement, or (B) as a
result of any act or omission of the Advisor relating to the Partnership if
(i) there has been a final judicial or regulatory determination, or a written
opinion of an arbitrator pursuant to Section 15 hereof, to the effect that such
acts or omissions violated the terms of this Agreement in any material respect
or involved negligence, bad faith, recklessness or intentional misconduct on the
part of the Advisor (except as otherwise provided in Section 1(g)), or
(ii) there has been a settlement of any action or proceeding with the Advisor’s
prior written consent.

(ii) In the event CMF, the Partnership or any of their affiliates is made a
party to any claim, dispute or litigation or otherwise incurs any loss or
expense as a result of, or in connection with, the activities or claimed
activities of the Advisor or its principals, officers, directors, shareholder(s)
or employees unrelated to CMF’s or the Partnership’s business, the Advisor shall
indemnify, defend and hold harmless CMF, the Partnership or any of their
affiliates against any loss, liability, damage, fine, penalty, obligation, cost
or expense (including, without limitation, reasonable attorneys’ and
accountants’ fees, collection fees, court costs and other legal expenses)
judgments, awards and amounts including amounts paid in settlement incurred in
connection therewith.

(c) In the event that a person entitled to indemnification under this Section 6
is made a party to an action, suit or proceeding alleging both matters for which
indemnification can be made hereunder and matters for which indemnification may
not be made hereunder, such person shall be indemnified only for that portion of
the loss, liability, damage, cost or expense incurred in such action, suit or
proceeding which relates to the matters for which indemnification can be made.

 

-8-



--------------------------------------------------------------------------------

(d) None of the indemnifications contained in this Section 6 shall be applicable
with respect to default judgments, confessions of judgment or settlements
entered into by the party claiming indemnification without the prior written
consent, which shall not be unreasonably withheld or delayed, of the party
obligated to indemnify such party.

(e) The provisions of this Section 6 shall survive the termination of this
Agreement.

7. REPRESENTATIONS, WARRANTIES AND AGREEMENTS.

(a) The Advisor represents and warrants that:

(i) All references to the Advisor and its principals in the Memorandum, if any,
are accurate in all material respects and as to them the Memorandum does not
contain any untrue statement of a material fact or omit to state a material fact
that is necessary to make the statements therein not misleading, except that
with respect to Table B and any other pro forma or hypothetical performance
information in the Memorandum, if any, this representation and warranty extends
only to the underlying data made available by the Advisor for the preparation
thereof and not to any hypothetical or pro forma adjustments. Subject to such
exception, all references to the Advisor and its principals, if any, in the
Memorandum or a supplement thereto will, after review and approval of such
references by the Advisor prior to the use of such Memorandum or supplement in
connection with the offering of the Partnership’s units (with such notice to
Advisor as required by Section 8(b)(iii) of this Agreement), be accurate in all
material respects.

(ii) The information with respect to the Advisor set forth in the actual
performance tables in the Memorandum, if any, is based on all of the customer
accounts managed on a discretionary basis by the Advisor’s principals and/or the
Advisor during the period covered by such tables and required to be disclosed
therein. The Advisor’s performance tables have been examined by an independent
accountant and the report thereon has been provided to CMF. The Advisor will
have its performance tables so examined upon reasonable request of CMF.

(iii) The Advisor will be acting as a commodity trading advisor with respect to
the Partnership and not as a securities investment adviser and is duly
registered with the CFTC as a commodity trading advisor, is a member of NFA, and
is in compliance with any such other registration and licensing requirements as
shall be necessary to enable it to perform its obligations hereunder, and agrees
to maintain and renew such registrations and licenses during the term of this
Agreement.

(iv) The Advisor is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada and has full corporate power and
authority to enter into this Agreement and to provide the services required of
it hereunder.

(v) The Advisor will not, by acting as a commodity trading advisor to the
Partnership, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound.

 

-9-



--------------------------------------------------------------------------------

(vi) This Agreement has been duly and validly authorized, executed and delivered
by the Advisor and is a valid and binding agreement enforceable in accordance
with its terms.

(vii) At any time during the term of this Agreement that an offering memorandum
or prospectus relating to the units is required to be delivered in connection
with the offer and sale thereof, the Advisor agrees upon the request of CMF to
promptly provide the Partnership with such information as shall reasonably be
necessary so that, as to the Advisor and its principals, such offering
memorandum or prospectus is accurate.

(b) CMF represents and warrants for itself and the Partnership that:

(i) CMF is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware and has full limited
liability company power and authority to perform its obligations under this
Agreement.

(ii) CMF and the Partnership have the capacity and authority to enter into this
Agreement on behalf of the Partnership.

(iii) This Agreement has been duly and validly authorized, executed and
delivered on CMF’s and the Partnership’s behalf and is a valid and binding
agreement of CMF and the Partnership enforceable in accordance with its terms.

(iv) CMF will not, by acting as general partner to the Partnership and the
Partnership will not, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound which would materially limit or affect the performance of its duties under
this Agreement.

(v) CMF is registered as a commodity pool operator and is a member of NFA, and
it will maintain and renew such registration and membership during the term of
this Agreement.

(vi) The Partnership is a limited partnership duly organized and validly
existing under the laws of the State of New York and has full limited
partnership power and authority to enter into this Agreement and to perform its
obligations under this Agreement.

(vii) The Partnership is a “qualified eligible person” as defined in Rule 4.7
under the Commodity Exchange Act (“Rule 4.7”). The Partnership and CMF consent
to the account being treated by the Advisor as an exempt account under Rule 4.7,
and the Partnership and CMF acknowledge that they will not receive a commodity
trading advisor disclosure document from the Advisor that contains all
disclosures required by Part 4 of the rules under the Commodity Exchange Act.

(viii) The Partnership is not, and during the term of this Agreement shall not
be, “plan assets” subject to the Employee Retirement Income Security Act of
1974, as amended, or Section 4975 of the Internal Revenue Code of 1986, or
similar provision of law.

 

-10-



--------------------------------------------------------------------------------

8. COVENANTS OF THE ADVISOR, CMF AND THE PARTNERSHIP.

(a) The Advisor agrees as follows:

(i) In connection with its activities on behalf of the Partnership, the Advisor
will comply with all applicable laws, including rules and regulations of the
CFTC, NFA and/or the commodity exchange on which any particular transaction is
executed.

(ii) The Advisor will promptly notify CMF of the commencement of any
investigation, suit, action or proceeding involving the Advisor or any of its
affiliates, officers, directors, employees, agents or representatives (other
than routine regulatory examinations by NFA or other applicable regulatory or
self-regulatory authority); regardless of whether such investigation, suit,
action or proceeding also involves CMF. The Advisor will provide CMF, upon
reasonable request, copies of any correspondence (including, but not limited to,
any notice or correspondence regarding the violation, or potential violation, of
position limits) from or to the CFTC, NFA or any commodity exchange in
connection with an investigation or audit of the Advisor’s business activities;
provided, however, the Advisor has no obligation to provide CMF with copies of
correspondence relating to routine regulatory examinations by NFA or other
applicable regulatory or self-regulatory authority.

(iii) In the placement of orders for the Partnership’s account and for the
accounts of any other client, the Advisor will utilize a pre-determined,
systematic, fair and reasonable order entry system, which shall, on an overall
basis, be no less favorable to the Partnership than to any other account managed
by the Advisor. The Advisor acknowledges its obligation to review the
Partnership’s positions, prices and equity in the account managed by the Advisor
daily and within two business days to notify, in writing, CMF and the
Partnership’s brokers of (A) any reconciliation error committed by the Advisor
or its principals or employees; (B) any trade which the Advisor believes was not
executed in accordance with its instructions; and (C) any discrepancy with a
value of $10,000 or more (due to differences in the positions, prices or equity
in the account) between its records and the information reported on the
account’s daily and monthly broker statements.

(iv) The Advisor will maintain a net worth of not less than $250,000 during the
term of this Agreement.

(v) For so long as the Advisor or any of its principals or affiliates acts as
advisor to the Partnership or any affiliate of the Partnership, the management
fee and incentive fee to be charged to such accounts shall at least be the
equivalent to such management fee and incentive fee charged to any account
managed or advised by the Advisor other than proprietary accounts of the
Advisor, its principals and affiliates, when compared on an aggregate basis.

(vi) The Advisor will use its commercially reasonable efforts to close out all
futures positions prior to any applicable delivery period and will use its
commercially reasonable efforts to avoid causing the Partnership to take
delivery of any commodity.

(b) CMF agrees for itself and the Partnership that:

(i) CMF and the Partnership will comply with all applicable laws, including
rules and regulations of the CFTC, NFA and/or the commodity exchange on which
any particular transaction is executed, as well as other laws applicable to its
operation, if any.

 

-11-



--------------------------------------------------------------------------------

(ii) CMF will promptly notify the Advisor of the commencement of any material
suit, action or proceeding involving it or the Partnership, whether or not such
suit, action or proceeding also involves the Advisor.

(iii) CMF will ensure that CMF, the Partnership and their respective affiliates
will not utilize (or cause to be utilized) any marketing documents or materials
for delivery to third persons outside of CMF, the Partnership and their
affiliates (exclusive of CMF’s and the Partnership’s advisors) that refer in any
way to the Advisor or the Program including without limitation the Memorandum or
any supplement (the “Promotional Materials”), unless the Advisor has received a
copy of the portion of such Promotional Materials that relate to the Advisor no
less than 10 days in advance of its intended first use or amendment thereof, and
has approved any information regarding the Advisor and the Program contained
therein.

9. CONFIDENTIALITY.

(a) For all purposes of this Agreement, all non-public information relating to
the Advisor, its principals and their respective affiliates, including but not
limited to, records, whether original, duplicated, computerized, handwritten, or
in any other form, and information contained therein, business and/or marketing
and/or sales plans and proposals, names of past and current clients, names of
past, current and prospective contacts, trading methodologies, systems,
strategies and programs, trading advice, instructions, results, orders and
fills, current and historical trading positions, training materials, research
data bases, portfolios, and computer software, and all written and oral
information, furnished by or on behalf of the Advisor or its affiliates to CMF,
the Partnership, and/or their affiliates, officers, directors, employees, agents
(including, but not limited to, attorneys, accountants, consultants, and
financial advisors) or controlling persons (each of the foregoing, a
“Recipient”), regardless of the manner in which it is furnished, together with
any analysis, compilations, studies or other documents or records which are
prepared by a Recipient of such information and which contain or are generated
from such information, and regardless of whether explicitly identified as
confidential or delivered pursuant to this Agreement or otherwise, with the
exception of information which (i) is or becomes generally available to the
public other than as a result of acts by the Recipient in violation of this
Agreement, (ii) is in the possession of the Recipient prior to its disclosure
pursuant to the terms hereof, (iii) is or becomes available to the Recipient
from a source that is not bound by a confidentiality agreement with regard to
such information or by any other legal obligation of confidentiality prohibiting
such disclosure, (iv) that is independently developed by the Recipient without
use of the confidential information described in this Section 9, (v) are
Promotional Materials as described above, or (vi) must be disclosed to comply
with any demand of any self-regulatory, regulatory, judicial or taxing authority
having jurisdiction over the Recipient or as otherwise required by law or
regulation, are and shall be confidential information and/or trade secrets and
the exclusive property of the Advisor and/or its affiliates (collectively,
“Confidential Information”).

(b) CMF and the Partnership each warrants and agrees that they and their
Recipients will protect and preserve the Confidential Information and will
disclose Confidential Information or otherwise make Confidential Information
available only to Recipients who need to know the Confidential Information (or
any part of it) for the purpose of satisfying their fiduciary, legal, reporting,
filing or other obligations hereunder or to monitor performance in the

 

-12-



--------------------------------------------------------------------------------

account during the term of this Agreement or thereafter. Additionally, CMF and
the Partnership each warrants and agrees that it and any Recipient will use the
Confidential Information solely for the purpose of satisfying CMF’s or the
Partnership’s obligations under this Agreement and not in a manner which
violates the terms of this Agreement. Without limitation to the foregoing,
(i) CMF and the Partnership each shall not copy, license, misuse, misappropriate
or reverse engineer or otherwise appropriate or make use of in any manner any of
the Confidential Information, including without limitation, trading results or
current and historical trading positions, and (ii) CMF and the Partnership each
agree that they may not use any Confidential Information in the formulation or
computation of any index aimed at being a replication of “commodity pool” or
“commodity trading account” returns they may create, sponsor or manage. The
provisions of this Section 9 shall survive the termination of this Agreement.

10. COMPLETE AGREEMENT. This Agreement constitutes the entire agreement between
the parties pertaining to the subject matter hereof.

11. ASSIGNMENT. This Agreement may not be assigned by any party without the
express written consent of the other parties.

12. AMENDMENT. This Agreement may not be amended except by the written consent
of the parties.

13. NOTICES. All notices, demands or requests required to be made or delivered
under this Agreement shall be effective upon actual receipt and shall be made
either by electronic mail (email) copy or in writing and delivered personally or
by registered or certified mail or expedited courier, return receipt requested,
postage prepaid, to the addresses below or to such other addresses as may be
designated by the party entitled to receive the same by notice similarly given:

If to CMF or to the Partnership:

Ceres Managed Futures LLC

522 Fifth Avenue, 14th Floor

New York, New York 10036

Attention: Walter Davis

Email: walter.davis@morganstanleysmithbarney.com

If to the Advisor:

Rotella Capital Management Inc.

300 North LaSalle Street, Suite 2000

Chicago, Illinois 60654

Attention: Milt Buckingham, General Counsel

Email: milt.buckingham@rotellacapital.com

 

-13-



--------------------------------------------------------------------------------

with a copy to:

DLA Piper LLP (US)

203 North LaSalle Street, Suite 1900

Chicago, Illinois 60601

Attention: Wesley G. Nissen

Email: wesley.nissen@dlapiper.com

14. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
principles of conflicts of law.

15. ARBITRATION. The parties agree that any dispute or controversy arising out
of or relating to this Agreement or the interpretation thereof, shall be settled
by arbitration in accordance with the rules, then in effect, of NFA or, if NFA
shall refuse jurisdiction, then in accordance with the rules, then in effect, of
the American Arbitration Association; provided, however, that the power of the
arbitrator shall be limited to interpreting this Agreement as written and the
arbitrator shall state in writing his reasons for his award, and further
provided, that any such arbitration shall occur within the Borough of Manhattan
in New York City. Judgment upon any award made by the arbitrator may be entered
in any court of competent jurisdiction.

16. NO THIRD PARTY BENEFICIARIES. There are no third party beneficiaries to this
Agreement, except that certain persons not parties to this Agreement may have
rights under Section 6 hereof.

17. COUNTERPART ORIGINALS. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one agreement. The delivery of a signed
counterpart by fax or email shall be binding on the signatory.

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

 

-14-



--------------------------------------------------------------------------------

PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS BROCHURE OR ACCOUNT
DOCUMENT IS NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE COMMISSION. THE
COMMODITY FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF
PARTICIPATING IN A TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY
TRADING ADVISOR DISCLOSURE. CONSEQUENTLY, THE COMMODITY FUTURES TRADING
COMMISSION HAS NOT REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS BROCHURE OR
ACCOUNT DOCUMENT.

IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.

 

CERES MANAGED FUTURES LLC By:  

/s/ Walter Davis

  Walter Davis   President and Director EMERGING CTA PORTFOLIO L.P. By:   Ceres
Managed Futures LLC   (General Partner) By:  

/s/ Walter Davis

  Walter Davis   President and Director ROTELLA CAPITAL MANAGEMENT, INC. By:  

Joseph A. Canepari

  Joseph A. Canepari   President

 

-15-



--------------------------------------------------------------------------------

Appendix A

Rotella TEXO Program

The Rotella TEXO Program identifies statistically significant pairs within
defined market sectors and attempts to profit from the convergence / divergence
of those pairs from their historical relationship. The TEXO portfolio invests in
three asset classes across North America, Europe, and Asia Pacific using futures
contracts and options on futures contracts on financial instruments, currencies
and other commodities. A systematic investment process is coupled with
discretionary leverage management that is designed to produce consistent returns
with disciplined risk management under a variety of market conditions. The
Rotella TEXO Program is managed by Veeru Perianan.

 

-16-